Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-CV-20192

  JULIAN C. SANCHEZ PELAEZ, and
  TOMMY A. LIAN PADILLA,

         Plaintiffs,

  vs.

  WCL CONSTRUCTION, INC. and
  ERIKA PATINO,

        Defendants.
  ______________________________/

                                           COMPLAINT

         Plaintiffs, Julian C. Sanchez Pelaez and Tommy A. Lian Padilla, sue Defendants, WCL

  Construction, Inc. and Erika Patino, as follows:

                                Parties, Jurisdiction, and Venue

         1.      Plaintiff, Julian C. Sanchez Pelaez, is a sui juris resident of Miami-Dade

  County, Florida, who is over 18 years old.

         2.      Mr. Sanchez Pelaez consents to participate in this lawsuit.

         3.      Plaintiff, Tommy A. Lian Padilla, is a sui juris resident of Miami-Dade

  County, Florida, who is over 18 years old.

         4.      Mr. Lian Padilla consents to participate in this lawsuit

         5.      Each Plaintiff was an employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).




                                                     1

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 10



         6.      Defendant, WCL Construction Inc., is a sui juris Florida for-profit

  corporation that was authorized to conduct and actually conducted its for-profit business in

  Miami-Dade County, Florida, at all times material, where it maintains its principal place of

  business.

         7.      Defendant, Erika Patino, was and is an owner, manager, and operator of the

  corporate Defendant for the relevant time period. Defendant Patino ran its day-to-day

  operations, had supervisory authority over Plaintiffs, and was partially or totally responsible for

  paying Plaintiffs’ wages.

         8.      Defendants were Plaintiffs’ direct employers, joint employers and co-employers, as

  that term “employer” is defined by 29 U.S.C. §203 (d).

         9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendant, WCL Construction Inc., maintained its principal

  place of business in this District, because Defendant, Erika Patino, resides in this District, and

  because most if not all of the operational decisions were made in this District.

         10.     Defendants, WCL Construction Inc. and Erika Patino, were Plaintiff’s direct

  employers, joint employers and co-employers for purposes of the FLSA, as the term “employer”

  is defined by 29 U.S.C. §203(d). Both Defendants employed Plaintiff.

         11.     This Court has original jurisdiction over Plaintiffs’ federal question claim pursuant

  to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                              Common Background Factual Allegations

         12.     Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used



                                                   2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 10



  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

          13.     In particular, Defendants own and operate a company that performs and provides

  construction-related services, and with respect to Plaintiffs, provided such services in the State of

  Wisconsin.

          14.     Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of construction, stucco, finishing, and related services which,

  traditionally, cannot be performed without using plaster/stucco, exterior finish-related products,

  applicators, coloring agents, tools, goods, materials, supplies, and equipment that have all moved

  through interstate commerce.

          15.     Furthermore, Defendants obtain, exchange, and send/receive funds to and from

  outside of the State of Florida, use telephonic transmissions going outside of the State of Florida

  to conduct business, perform work on real property located outside of the State of Florida, and

  transmit electronic information through computers, the internet, via email, and otherwise outside

  of the State of Florida.

          16.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

          17.     Plaintiff, Julian C. Sanchez Pelaez worked for Defendants from March 25, 2019

  to September 26, 2019, although he was not actively working from approximately June 4, 2019

  to September 9, 2019.

          18.     Plaintiff, Tommy A. Lian Padilla worked for Defendants from April 10, 2019 to

  September 26, 2019.



                                                   3

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 10



          19.      To the extent that records exist regarding the exact dates of Plaintiffs’

  employment exist, such records are Defendants’ exclusive custody.

          20.      Plaintiffs’ work for Defendants was actually in or so closely related to the

  movement of commerce while they worked for Defendants that the Fair Labor Standards Act

  applies to Plaintiffs’ work for Defendants.

          21.      Plaintiffs regularly and recurrently received plaster/stucco and exterior finish-

  related products that arrived from outside of the State of Florida and applied that finish material

  to exterior surfaces in the desired format/pattern.

          22.      Plaintiffs traveled to the State of Wisconsin to perform work for Defendants on

  real property located in Wisconsin.

          23.      Plaintiffs attempted to resolve this matter prior to filing suit by sending a letter

  demanding their unpaid wages to Defendants, but Plaintiffs received no response to this pre-suit

  demand letter.

          24.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          25.      Plaintiffs retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                      COUNT I – FLSA MINIMUM WAGE VIOLATION(S)
                       (BY PLAINTIFF, JULIAN C. SANCHEZ PELAEZ)

          Plaintiff, Julian C. Sanchez Pelaez, reincorporates and re-alleges all preceding paragraphs

  as set forth fully herein and further alleges as follows:

          26.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

  employees be paid a wage that is at or greater than the applicable minimum wage established by


                                                     4

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 5 of 10



  any other law.

          27.      Defendants failed and refused to pay Plaintiff, Julian C. Sanchez Pelaez, for 42

  hours of work that he performed between September 23-27, 2019.

          28.      By failing to pay him for the work he performed between September 23-27, 2019,

  Defendants willfully and intentionally refused to pay Plaintiff, Julian C. Sanchez Pelaez, even a

  minimum wage for all of hours/days that he worked for Defendants.

          29.      Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff, Julian C. Sanchez Pelaez, at least a minimum wage for each

  the hours he worked during the relevant time period violated the FLSA, and then failed to timely

  correct their violation after having known and been put on notice of same.

          30.      Plaintiff, Tommy A. Lian Padilla, is entitled to a backpay award of

  unpaid/underpaid minimum wages for all hours worked, plus an equal amount as a penalty, plus

  all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Julian C. Sanchez Pelaez, demand the entry of a judgment in

  their favor and against Defendants, WCL Construction, Inc. and Erika Patino, jointly and

  severally, after trial by jury and as follows:

                a. That Plaintiff, Julian C. Sanchez Pelaez, recovers compensatory minimum wage

                   damages and an equal amount of liquidated damages as provided under the law

                   and in 29 U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated

                   damages are awarded;

                b. That Plaintiff, Julian C. Sanchez Pelaez, recovers pre-judgment interest on all

                   unpaid minimum wages if the Court does not award liquidated damages;



                                                   5

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 6 of 10



                c. That Plaintiff, Julian C. Sanchez Pelaez, recovers an award of reasonable

                   attorneys’ fees, costs, and expenses pursuant to the FLSA;

                d. That Plaintiff, Julian C. Sanchez Pelaez, recovers all interest allowed by law;

                e. That Defendants be Ordered to make Plaintiff, Julian C. Sanchez Pelaez, whole

                   by providing appropriate minimum wage pay and other benefits wrongly denied

                   in an amount to be shown at trial and other affirmative relief;

                f. That the Court declare Defendants to be in willful violation of the overtime

                   provisions of the FLSA; and

                g. Such other and further relief as the Court deems just and proper.

                      COUNT II – FLSA MINIMUM WAGE VIOLATION(S)
                        (BY PLAINTIFF, TOMMY A. LIAN PADILLA)

          Plaintiff, Tommy A. Lian Padilla, reincorporates and re-alleges all paragraphs 1 through

  25 as set forth fully herein and further alleges as follows:

          31.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

  employees be paid a wage that is at or greater than the applicable minimum wage established by

  any other law.

          32.      Defendants failed and refused to pay Plaintiff, Tommy A. Lian Padilla, for 50

  hours of work that he performed between September 23-27, 2019.

          33.      By failing to pay him for the work he performed between September 23-27, 2019,

  Defendants willfully and intentionally refused to pay Plaintiff, Julian C. Sanchez Pelaez, even a

  minimum wage for all of hours/days that he worked for Defendants.

          34.      Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff, Julian C. Sanchez Pelaez, at least a minimum wage for each


                                                     6

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 7 of 10



  the hours he worked during the relevant time period violated the FLSA, and then failed to timely

  correct their violation after having known and been put on notice of same.

          35.      Plaintiff, Tommy A. Lian Padilla, is entitled to a backpay award of

  unpaid/underpaid minimum wages for all hours worked, plus an equal amount as a penalty, plus

  all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Tommy A. Lian Padilla, demand the entry of a judgment in

  their favor and against Defendants, WCL Construction, Inc. and Erika Patino, jointly and

  severally, after trial by jury and as follows:

                a. That Plaintiff, Tommy A. Lian Padilla, recovers compensatory minimum wage

                   damages and an equal amount of liquidated damages as provided under the law

                   and in 29 U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated

                   damages are awarded;

                b. That Plaintiff, Tommy A. Lian Padilla, recovers pre-judgment interest on all

                   unpaid minimum wages if the Court does not award liquidated damages;

                c. That Plaintiff, Tommy A. Lian Padilla, recovers an award of reasonable attorneys’

                   fees, costs, and expenses pursuant to the FLSA;

                d. That Plaintiff, Tommy A. Lian Padilla, recovers all interest allowed by law;

                e. That Defendants be Ordered to make Plaintiff, Tommy A. Lian Padilla, whole by

                   providing appropriate minimum wage pay and other benefits wrongly denied in

                   an amount to be shown at trial and other affirmative relief;

                f. That the Court declare Defendants to be in willful violation of the overtime

                   provisions of the FLSA; and



                                                    7

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 8 of 10



               g. Such other and further relief as the Court deems just and proper.

                        COUNT III – FLSA OVERTIME VIOLATION(S)

        Plaintiffs, Julian C. Sanchez Pelaez and Tommy A. Lian Padilla, reincorporate and re-

  allege paragraphs 1 through 25 set forth fully herein and further alleges as follows:

         28.      Defendants agreed to pay Plaintiff, Julian C. Sanchez Pelaez, at a rate of $150.00

  per day.

         29.      Defendants agreed to pay Plaintiff, Tommy A. Lian Padilla, at a rate of $150.00

  per day.

         30.      Plaintiffs regularly and routinely worked in excess of 40 hours per week without

  receipt of overtime pay, calculated at a rate of one and one-half times their regular rate of pay (of

  at least the applicable minimum wage) for all hours worked beyond 40 in a workweek.

         31.      Defendants failed and refused to pay Plaintiffs overtime wages calculated at time

  and one-half of their regular hourly rate of pay per hour (of at least the applicable minimum

  wage) for all hours worked over 40 hours in a given workweek.

         32.      Defendants willfully and intentionally refused to pay Plaintiffs wages at a rate of

  one and one-half times their regular rate of pay (of at least the applicable minimum wage) for

  each of the overtime hours they worked during the relevant time period.

         33.      Defendants either recklessly failed to investigate whether its failure to pay Plaintiffs

  an overtime wage for the hours they worked during the relevant time period violated the Federal

  Wage Laws of the United States, it intentionally misled Plaintiffs to believe that Defendants were

  not required to pay them overtime, and/or Defendants concocted a scheme pursuant to which it

  deprived Plaintiffs of the overtime pay earned.



                                                     8

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 9 of 10



          34.     Plaintiffs are entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiffs, Julian C. Sanchez Pelaez and Tommy A. Lian Padilla, demand

  the entry of a judgment in their favor and against Defendants, WCL Construction, Inc. and

  Erika Patino, jointly and severally, after trial by jury and as follows:

                  a.      That Plaintiffs recover compensatory overtime wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                          are awarded;

                  b.      That Plaintiffs recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiffs recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiffs recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiffs whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendant to be in willful violation of the overtime

                          provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.




                                                     9

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20192-DLG Document 1 Entered on FLSD Docket 01/16/2020 Page 10 of 10



                                    DEMAND FOR JURY TRIAL

          Plaintiffs, Julian C. Sanchez Pelaez and Tommy A. Lian Padilla, demand a trial by jury

  of all issues so triable.

          Respectfully Submitted this 16th day of January 2020.


                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq. (174742)
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        305.230.4884
                                                        Counsel for Plaintiffs




                                                   10

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
